Citation Nr: 1806862	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for mandibular cancer, claimed as ameloblastoma.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for mitral regurgitation, claimed as a heart murmur.

4. Entitlement to service connection for diabetes mellitus type II.

5. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

6. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service with the U.S. Navy from February 1971 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from December 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran informed the RO in a December 2013 written statement that he withdrew his claim for an increased rating for his service-connected hypertension disability. The issue has been withdrawn and is no longer in appeal status.

The Veteran requested a Videoconference hearing, which was scheduled for May 2017. He did not report at the scheduled time and his request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704 (2016).
 
Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 



FINDINGS OF FACT

1. The Veteran's mandibular cancer was not incurred in service. 

2. The Veteran's claimed PTSD stressor of exposure to herbicides is not corroborated.

3. The Veteran's heart murmur disability was not incurred in service.

4. The Veteran did not demonstrate the onset of diabetes mellitus type II symptoms in service nor within the presumptive period after service.

5. The Veteran did not demonstrate the onset of peripheral neuropathy of the bilateral upper extremities symptoms in service nor within the presumptive period after service.

6. The Veteran did not demonstrate the onset of peripheral neuropathy of the bilateral lower extremities symptoms in service nor within the presumptive period after service.
.

CONCLUSIONS OF LAW

1. The criteria for service connection for mandibular cancer have not been met. 38 U.S.C. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for service connection for posttraumatic stress disorder have not been met. 38 U.S.C. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. The criteria for service connection for a heart murmur disability have not been met. 38 U.S.C. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. The criteria for service connection for diabetes mellitus type II have not been met. 38 U.S.C. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

5. The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met. 38 U.S.C. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

6. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met. 38 U.S.C. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327 (2017).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the Veteran was informed of the type of evidence needed to develop his claims and what the VA would do to assist the Veteran obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All necessary assistance to obtain evidence has been provided. The Veteran's service treatment and personnel records, pertinent post-service medical records, VA examination reports, and personal statements have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained. 

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided thorough a VA examination in March 2011 for his claimed heart murmur disability. This examination fully addressed the Veteran's allegations and symptoms, and is probative. The VA examiner reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating a heart murmur disability, including the functional impact of the Veteran's disability upon his occupational and social functioning. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2016).

As to the Veteran's claims regarding mandibular cancer, PTSD, diabetes mellitus type II, and peripheral neuropathy of the bilateral upper and lower extremities, there is no probative evidence suggesting the claimed conditions are related to service. Rather, only the Veteran's general conclusory statement that his claimed disabilities are related to service is of record, which is insufficient to entitle a veteran to a medical examination under § 5103A (d) (2) (B). Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (observing that "[s]ince all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case"). See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R.          § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125. The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-V). However, with respect to this provision, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is still applicable for claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). Here, the Veteran's claim was certified in May 2014 and can therefore be considered under either DSM-IV or DSM-V.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304 (f).

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.303 (b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Diabetes mellitus type II is a "chronic disease" listed under 38 C.F.R. § 3.309 (a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus type II, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Apart from the Veteran's not being assigned sea or foreign duty discussed above, the Veteran contends he was exposed to herbicides, including Agent Orange, while stationed in Subic Bay, Philippines. He reported that he was assigned to move large barrels of liquids that were labeled caustic and dangerous. However, by regulation, VA does not recognize a presumption of exposure to herbicides based on service in the Philippines. Where the evidence does not warrant presumptive service connection, however, the Veteran is not precluded from establishing service connection with proof of direct causation to the extent that any exposure can be substantiated. .  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A. Mandibular cancer 

VA treatment records indicate the Veteran was diagnosed with mandibular cancer in 2010.

Service treatment records do not indicate any complaints, diagnoses or treatments for any jaw-related condition in service. The Veteran was considered "dentally qualified" for discharge in February 1972. 

On September 2012, the Veteran's private physician indicated that, given the VA's list of diseases associated with exposure to herbicide, "it would be reasonable to conclude" that the Veteran's mandibular cancer was related to his exposure to herbicide. This opinion is conclusory and does not provide the Board with sufficient analysis to consider and weigh his opinion. It does not substantiate the Veteran's contention that his mandibular cancer was caused by direct exposure to herbicides. See Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"). 

The preponderance of the evidence is against service connection for mandibular cancer. There is no probative medical evidence showing the Veteran's condition was incurred in service. The claim for service connection is denied.

B. Posttraumatic stress disorder (PTSD)

In November 2010, the Veteran's private psychiatrist noted the Veteran had a diagnosis of PTSD and major depression. 

Service treatment records indicate in June 1971, the Veteran expressed a desire to see a psychiatrist after learning he was to return to active duty after his recent hospitalization at Oakland Naval Hospital. The examiner noted the Veteran did not have a mental illness at the time of the evaluation. During a hospitalization stay at Great Lakes Naval Hospital from September 1971 to October 1971, an examiner from the Department of Psychiatry assessed the Veteran with passive dependent personality trait disorder, and recommended him for an administrative discharge. The hospitalization report also noted there was no evidence of a neurological disorder. At his February 1972 report of medical examination at discharge, the Veteran's psychiatric evaluation was normal.

The Veteran contends his PTSD stressor was his exposure to herbicides while stationed in Subic Bay, Philippines. He did not engage in combat during service, and, as noted above, VA does not recognize a presumption of exposure to herbicide for service in the Philippines. The RO was unable to corroborate the Veteran's contention that he was exposed to herbicides during service.

The claim for service connection for PTSD is denied. There is no probative evidence showing the Veteran was exposed to herbicides during service. Since the Veteran's claimed PTSD stressor is not corroborated, the claim for service connection is denied. 



C. Mitral regurgitation, claimed as a heart murmur

The March 2011 VA examiner diagnosed the Veteran with a heart murmur.

The Veteran's February 1971 report of medical history at induction indicates the Veteran reported a history of scarlet fever, rheumatic fever, dizziness and fainting spells, shortness of breath, palpitations or pounding heart, and high blood pressure prior to service. 

In April 1971, the Veteran was hospitalized at the Oakland Naval Hospital for evaluation of hypertension and headaches. His cardiovascular examination was within normal limits without evidence of cardiac enlargement. A July 1971 neurological consultation indicated a history of syncope episodes but that the Veteran's neurological evaluation was normal.

In August 1971, the Veteran was against hospitalized, this time for recurrent syncope episodes. The hospitalization report noted a history of syncope episodes since childhood that often started with tachycardia. The report also noted his syncope episodes had not decreased in frequency while on medication prescribed at Clark Air Force Base Hospital (AFBH), and that the Neurology Department at Clark AFBH recommended the Veteran undergo a medical board evaluation. The report also noted the Veteran's heart had "regular rhythm without murmurs." He was discharged from the hospital with a diagnosis of recurrent syncopal episodes. 

In September 1971, the Veteran was hospitalized at Great Lakes Naval Hospital because of symptoms related to his childhood syncope attacks, including dizziness, shortness of breath, flashing lights, and palpitations. An electrocardiogram was normal. An examiner from the Department of Cardiology reported no cardiovascular cause for the Veteran's symptoms. He was returned to active duty and administratively discharged in March 1972.

At the March 2011 VA medical examination, the Veteran reported he was diagnosed with a heart murmur in 2007, and that his last syncope episode was in December 2010. He also reported a history of smoking and that he could walk short distances before getting tired. The examiner noted the Veteran's in-service hospitalizations showed no cardiac conditions and that the Veteran had a history of syncope episodes since childhood. The examiner opined the Veteran's heart murmur disability was not caused by or a result of the Veteran's active duty service because "there is no credible medical evidence that supports that a syncope episode is caused by or the result of a cardiac murmur." The examiner also noted the Veteran's heart demonstrated normal heart sounds during his several hospitalizations while in service. Thirdly, the examiner opined the Veteran's childhood history of rheumatic fever was "most likely" the cause of the Veteran's current heart murmur disability. Finally, the examiner noted that the Veteran's service-connected hypertension "[did] not cause mitral regurgitation."

The preponderance of the evidence is against service connection for mitral regurgitation or a heart murmur. There is no probative medical evidence showing the Veteran's current disability was incurred in, caused by, or aggravated by his service.

D. Entitlement to service connection for diabetes mellitus type II

VA treatment records and private medical records indicate the Veteran has a diagnosis of diabetes mellitus type II.

Service treatment records do not indicate any complaints, diagnoses or treatments for symptoms demonstrating the onset of diabetes mellitus type II in service. 

In September 2012, the Veteran's private physician noted that the Veteran's diabetes mellitus type II was "at least as likely as not" related to his reported exposure to herbicides. However, this opinion is not probative to the Veteran's contention that he was exposed to herbicides. See Stefl, supra.

The preponderance of the evidence is against service connection. The Veteran's exposure to herbicides is not substantiated on a presumptive or direct basis. Since the Veteran did not demonstrate the onset of his diabetes mellitus type II in service, or within the presumptive period after service, the claim for service connection is denied.

E. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities

VA treatment records and private medical records indicate the Veteran has a diagnosis of peripheral neuropathy of the bilateral upper and lower extremities. 

Service treatment records do not indicate any complaints, diagnosed or treatments for symptoms demonstrating the onset of bilateral peripheral neuropathy. 

In September 2012, the Veteran's private physician noted that the Veteran's bilateral peripheral neuropathy disabilities were "at least as likely as not" related to his reported exposure to herbicides.  

The preponderance of the evidence is against service connection. The Veteran's exposure to herbicides is not substantiated on a presumptive or direct basis. Since the Veteran did not demonstrate the onset of his bilateral peripheral neuropathy disabilities in service, or within the presumptive period after service, the claims for service connection are denied.
	(CONTINUED ON NEXT PAGE)












ORDER

Service connection for mandibular cancer, claimed as ameloblastoma, is denied.

Service connection for posttraumatic stress disorder is denied.

Service connection for mitral regurgitation, claimed as a heart murmur, is denied.

Service connection for diabetes mellitus type II is denied.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


